DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest an electric power tool dust collection system comprising a hammer drill including a hammer drill motor and hammer drill fan, configured to receive and retain a bit, and an output portion with a striking mechanism, a dust collection device mounted to the hammer drill including a dust collection motor and a dust collection fan, a first exhaust flow path in the hammer drill and a second exhaust flow path in the dust collection device to lead exhaust air through the dust collection portion to the output portion in the interior of the hammer drill to cool the output portion, wherein the dust collection motor is a separate motor from the hammer drill motor and the dust collection fan is a separate fan from the hammer drill fan, the output portion is tubular and extends along a longitudinal axis of the bit, and the output portion and the first exhaust flow path are configured such that the exhaust air directly contacts the output portion in the first exhaust flow path.  The prior art of record that comes closest to teaching these limitations is Meiser et al (US 2018/0311778), Le et al (US 2018/0147681), and Walker et al (US 2013/0337728). Meiser teaches an electric power tool dust collection system comprising a hammer drill including a hammer drill motor and hammer drill fan, configured to receive and retain a bit, a dust collection device mounted to the hammer drill including a dust collection motor and a dust collection fan, a first exhaust flow path in the hammer drill and a second exhaust flow path in the dust collection device to lead exhaust air through the dust collection portion to the interior of the hammer drill.  However, Meiser fails to teach an output portion with a striking mechanism, wherein the dust collection motor is a separate motor from the hammer drill motor and the 
Regarding claims 2-3 and 5-15, claims 2-3 and 5-15 are rejected because they depend from allowed claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731